Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims benefits to U.S. Provisional Patent Application No. 62/740,747 filed October 3, 2018.
Status of Claims
	Claims 1-18 are pending.
Specification
The disclosure is objected to because of the following informalities:
5.	The use of the term Meso Scale Discovery (pg. 11 line 10 and pg.13 line 22-23) which is a trade name or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9. 	Claims 9, 10, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification although enabled for method of treating a subject post-cardiac surgery, the method comprising: measuring pre-cardiac surgery concentrations of at least two biomarkers selected from the group consisting of TNFR1, TNFR2, and KIM-1 from a sample from the subject, measuring post-cardiac surgery concentrations of at least two biomarkers selected from the group consisting of TNFR1, TNFR2, and KIM-1 from a sample from the subject, comparing the subject's pre-cardiac surgery biomarker concentrations with the subject's post-cardiac surgery biomarker concentration, is not enabled for determinization of risk levels to be  higher than average for AKI or mortality, based on  subject's pre-cardiac surgery concentrations being higher than the subject's post-cardiac surgery concentrations (Specification pg. 2 lines 28-31 , pg. 3. Lines 1-6, pg.10 lines 23-31 and pg.11 lines 1-12, Fig. 1-3 and 9) as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

11.	Nature of the invention: Regarding the breath of the claims the present claims 9, 10, 13 and 17 are directed to a method of treating a subject post-cardiac surgery comprising measuring the pre and post- surgery level of at least two biomarkers selected from the group consisting of TNFR1, TNFR2 and KIM-1 in plasma using a bioassay. The method involves comparing the measured level of the biomarkers before and after cardiac surgery wherein when the level of the biomarkers pre-surgery is higher than a post-surgery level, the subject is determined to be at a higher risk than average AKI wherein a therapeutic treatment is administrated and for mortality.

 12.	State of the prior art: KIM-1 is a known biomarker for AKI and in a prospective, multicenter cohort study with 1219 adults and 311 children post cardiac surgery levels of KIM-1 peaked 2 days after surgery in adults and 1 day after surgery in children (Parikh et al. “Performance of Kidney Injury Molecule-1 and Liver Fatty Acid-Binding Protein and Combined Biomarkers of AKI after Cardiac Surgery”. Clin J Am Soc Nephrol. 8 (2013): 1079–1088). (Hereinafter Parikh). Preoperative urinary KIM-1 levels were not signiﬁcantly different between those who did and did not develop AKI. KIM-1 levels peaked 2 days after surgery in adults and 1 day after surgery in children. KIM-1 levels remained signiﬁcantly elevated compared with the non-AKI group until day 5 in the adult AKI group and day 4 in the pediatric AKI group. (pg. 1081 lines 34- 48). 
	Not much information is available in the prior art of record regarding levels of TNFR1 and TNFR2 in post cardiac patients with regards to AKI. However the role of TNFR1 and TNFR2 has been studied (Speeckaert et al “Tumor Necrosis factor Receptors: Biology and Therapeutic Potential in Kidney Diseases” Am J Nephrol 36 (2012):261–270), in the development of early and late renal failure (diabetic nephropathy (higher levels of TNFR1 and TNFR2 were associated with a greater decline in estimated glomerular filtration rate (eGFR),(pg. 263 column 6 lines 29-31), acute kidney transplant rejection (higher TNFR2 associated renal allograft rejection, pg. 265 column 9 lines 9-16  and column 10 lines 1-15), renal cell carcinoma (higher TNFR2 plasma levels in patients is associated with advanced stages of renal cell carcinoma, pg. 266 column 11 lines 29-33) and obstructive renal injury (larger increase in TNFR2 protein was observed in comparison with TNFR1 protein, pg.267 column 14 lines 27-32). 
	With regards to levels of TNFR1 and 2 in post cardiac patients two different studies with two different outcomes is available in the prior art. “Coronary artery bypass grafting (CABG) with cardiopulmonary bypass (CPB) frequently induces a systemic inflammatory response involving secretion of cytokines (Wei et al “Inflammatory Cytokines and Soluble Receptors After Coronary Artery Bypass Grafting” CYTOKINE, 15 (2001): 223-228). These have a multitude of biological consequences ranging from minor target organ dysfunction to multiorgan failure” (pg. 223 column 1 lines 1-8).  Blood samples were collected from 10 patients undergoing cardiac surgery and levels of TNF-α, IL-6, TNFR1, TNFR2, and sIL-6R plasma levels were determined pre and post-surgery.  Although plasma levels of TNFR1 and TNFR2 increased significantly after reperfusion it positively correlated with the change of cardiac index after cardiopulmonary bypass (pg. 223 Abstract lines 10-12). 
	These results are in contrast to a pediatric study on the release of TNFR during and post-cardiac surgery, where the levels of TNFR inversely corelated with cardiac performance in the smallest children (Saatvedt et al “Release of Soluble Tumour Necrosis Factor Alpha Receptors During and After Paediatric Cardiopulmonary Bypass. Correlation with Haemodynamic And Clinical Variables” CYTOKINE 12 (1996) :944-948). Plasma TNFR concentration rose in all patients from a preoperative level of 669+/- 38 pg/ml to maximum value 2 h post-operatively at a level of 1702+/- 170 pg/ml (P < 0.01) and remained significantly elevated until 48 h post-operatively (pg. 945 column 3 lines 6-11). The smallest subject had the highest TNFR levels and it inversely co-related with response cardiac performance/expressed as cardiac index and left ventricular stroke work index, post operatively (pg. 944 Abstract lines- 14-16). 

16.	Level of predictability in the art & Existence of working examples. It is noted that MPEP 2164.03 teaches that "the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In the present case, it appears that little is known in the prior art regarding the use of TNFR1, TNFR2 and KIM-1 levels as plasma biomarkers for risk of mortality.  See the discussion above. Since little is known in the art regarding the use of plasma levels of TNFR1, TNFR2 and KIM-1 in post cardiac subjects, in the assessment, it is necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling. 

Skill in the art. The skill of those skilled in the art is high with the average worker having a PhD level of education with post-doc experience.

19.	The amount of direction or guidance present. In example 1 of the originally filed specification the association of pre- and post-operative (peak days 1-3) concentrations of plasma TNFRI, TNFR2, and KIM-1 with post-operative acute kidney injury (AKI) (AKIN stage 1) and I-year all-cause mortality after cardiac surgery were assessed in the patients. Pre-operative concentrations of TNFR1, TNFR2, and KIM-1 were higher in those who developed post-operative AKI (Fig 1-3) (n=492, 34%) and those who died (n= 68, 6.2%) by one-year. After adjustment for pre-operative biomarker value, peak change in serum creatinine and 13 other covariates, peak post-operative levels of TNFR1 and TNFR2, but not KIM-1, were associated with one-year mortality (FIG. 4). The panel of TNFR1, TNFR2, and KIM-1 provided strong prognostic information about AKI risk and I year mortality when measured preoperatively in patients undergoing cardiac surgery. However only peak post­ operative concentrations of TNFR1 and TNFR2 and not KIM-1 provided additional prognostic information for death. Example 1 however does not indicate preoperative levels of concentration of TNFR1, TNFR2, and KIM-1 are higher than prost operative levels. 
Fig. 9 provided shows the preoperative and post-operative levels of the said biomarkers for those subjects that suffered mortality (n=81) and for those that did not (n=1327). The levels of KIM-1 fell 6 hrs. post-surgery but increased for the Peak post-op (higher values out of day l and day 2 (or day 3, day 4).  Parikh teaches that KIM-1 levels peaked 2 days after surgery in adults and therefore is consistent with preop and peak post op values as presented in Fig 9. Based on the levels of TNFR1 and TNFR2 given there is no information that the preoperative levels of the 81 subjects who passed away in a years’ time after cardiac surgery were higher than their post cardiac surgery levels.
Therefore, the specification fails to support the ability to predict risk of AKI or mortality based on the higher pre-operation level when compared to post operation level of the measured concentrations of any two plasma biomarkers from a panel of TNFR1, TNFR2, and KIM-1.

22.	 In summary, the factors considered when determining if the disclosure satisfies the enablement regarding the prior art, establish that the specification fails to teach the ordinarily skilled artisan to make and use the claimed invention with respect to the full scope as claimed. Specifically, the claimed invention is not commensurate in scope with the specification, in that the specification does not teach one of ordinary skill how to make or use the claimed invention with respect to determination if a subject who has undergone cardiac surgery is at higher risk for AKI or mortality based on the higher pre-operation levels of at least two of the said biomarkers as compared to lower levels of at least two biomarkers post-surgery or has to be administered a therapeutic treatment to the subject based on higher than average risk for AKI. In particular, see the detailed discussion above, it is unpredictable, based on what little is known in the art of the relationship between preoperative elevated levels in comparison to post-operative lower levels of biomarkers and its correlation with a determination of mortality in a subject as well as higher risk of AKI. As discussed above, there is a lack of direction/guidance, or any working example, in the present specification regarding the association of TNFR1, TNFR2, and KIM-1 higher pre -operative levels to lower post-operative levels to predict or determine the risk or mortality or risk of AKI in an individual (as is broadly recited at the claims).
 Rather the broadly recited claim language is not commensurate in scope the present disclosure, in particular is not commensurate in scope with the working example in the specification at pages 15-17 and the data shown at Figures 1, 2, 3 and 9. For all of these reasons, the specification fails indicate how to make or use the invention as claimed, without undue experimentation.
Therefore, it is maintained that one of ordinary skill in the art could not make and use the invention as claimed without undue experimentation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
29.	Independent Claim 1 recites a method of delaying or preventing development of acute kidney injury (AKI) in a subject and independent claim 5 recites a method of treating AKI in a subject. Both claims depend on measurement of at least two biomarkers from a group consisting of TNFR1, TNFR2, and KIM-1 from a sample from the subject, comparing the subject's biomarker concentrations with those from a reference sample, wherein, when the subject's biomarker concentrations are higher than those from the reference sample the subject is determined to be at higher risk than average for AKI or determined to be in need of treatment for AKI. As a result of the determination made, a therapeutic treatment is administered. Similarly Claim 9 recites the measuring pre-cardiac surgery concentrations of at least two biomarkers selected from the group consisting of TNFR1, TNFR2, and KIM-1 from a sample from the subject, measuring post-cardiac surgery concentrations of at least two biomarkers selected from the group consisting of TNFR1, TNFR2, and KIM-1 from a sample from the subject, comparing the subject's pre-cardiac surgery biomarker concentrations with the subject's post-cardiac surgery biomarker concentrations, wherein, when the subject's pre-cardiac surgery concentrations are higher than the subject's post-cardiac surgery concentrations. And using the measured levels to making a comparison to determine the higher risk than average for AKI or for mortality. Based on the determination made a therapeutic treatment is administered. 

30.	The natural relationship to which the claims are directed, i.e., the relation between alteration of any two biomarker (TNFR1, TNFR2, and KIM-1) levels from a sample for example from plasma (as in claims 15, 16 and 17) as determined by a bioassay (as in claims 11, 12 and 13) and AKI, is a law of nature. The subject of the claim could be for example human (as in claim 14). Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself which exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring levels TNFR1, TNFR2, and KIM-1 in plasma and the presence of AKI. 


	The correlation between TNFR1, TNFR2, and KIM-1 levels and AKI is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. Similarly, it is a naturally occurring phenomenon that TNFR1, TNFR2, and KIM-1 are elevated to different extents in AKI for example wherein the subject has undergone cardiac surgery ( as in claims 2, 6 and 9) vs. in disorders not affecting the kidney
. 
33.	Furthermore, the claimed steps of detecting AKI by comparing TNFR1, TNFR2, and KIM-1 to a reference value may also be categorized as abstract ideas, namely mental processes/ concepts performed in the human mind (such as a doctor simply thinking about the measured level of TNFR1, TNFR2, and KIM-1 from a human (as in claim 14) in relation to a reference and making an evaluation, judgment, or opinion). The claims, under their broadest reasonable interpretation, cover performance of identifying risk solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or target data (in this case, comparing a numerical level to a reference level) represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).

Step 2A, Prong 2
35.	The above-discussed steps of “predicting AKI or mortality or determination of AKI” by “comparing” at least two biomarkers associated with AKI (TNFR1, TNFR2, and KIM-1 levels) to a reference or to preoperative values are insufficient to integrate into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, detecting disease and comparing numerical values, represent judicial exceptions and not a practical application thereof. 

	The claims also recite “providing a sample’ which might be a plasma sample (claims 15, 16 and 17) from human (claim 14) and “measuring the concentration of at least two biomarkers in said sample by using a bioassay (claims 11, 12 and 14). Such steps of providing a sample and measuring the concentration of biomarkers (TNFR1, TNFR2, and KIM-1) therein using a bioassay is insufficient to integrate the judicial exceptions because the purpose is merely to obtain data. This does not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of measuring TNFR1, TNFR2, and KIM-1  are recited at a high level of generality and are not tied, for example, to any particular assay, machine or apparatus. 
	Claims 1, 5 and 9 further recite “administering a therapeutic treatment to the subject…..” and claims 4, 8 and 10 recites “……wherein the therapeutic treatment is selected from the group consisting of medication, fluids, contra-statins, blood transfusions, and renal replacement therapy”. 
	These “treating” steps are insufficient to integrate the judicial exception as (1) they are not limited to a particular treatment, (2) there is not necessarily any relationship between the judicial exception and the treatment step, and (3) the “treating” steps are not clearly required to be performed.
(1) The recited steps of “treating AKI” are recited at a high level of generality and are not limited to a particular treatment. Such highly generalized treatment limitations – which do not require any specific treatment for AKI – do not amount to sufficient practical application to provide patentability. Although a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition, in this case no specific or particular treatment is set forth. 
The level of generality in the instant claims stands in contrast to the treatment claims found patent-eligible in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018) and Natural Alternatives Int’l v. Creative Compounds LLC, 2017 WL 1216226 (Fed. Cir. Mar. 15, 2019). The claims at issue in Vanda recited administering a specific drug (iloperidone) at specific dosage ranges based on a patient’s genotype. Vanda, 887 F.3d at 1135. Accordingly, the court found that although the inventors recognized the relationships between iloperidone, a patient’s genotype, and QTc prolongation, what they claimed is “an application of that relationship,” i.e., “‘a new way of using an existing drug’ that is safer for patients because it reduces the risk of QTc prolongation.” Id. (quoting Mayo, 566 U.S. at 87). The Federal Circuit characterized the Vanda claims as being directed to “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.” Id. at 1136. Similarly, the Federal Circuit found that the claims in Natural Alternatives “contain specific elements that clearly establish they are doing more than simply reciting a natural law,” such as specifying a patient population, particular results to be obtained, specific compounds to be administered to achieve the claimed results, and dosages via an “effective” limitation. Natural Alternatives, 4-5.
In contrast to the claims in Vanda and Natural Alternatives, the present claims do not specify a particular result to be obtained, a compound to be administered to achieve a claimed result, or any specific dosage of a specific compound. 
Rather, “treating” would be directed to any and all treatments. The recited treating steps do not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.
Here, the claimed treatment step is instead merely an instruction to “apply” the exception in a generic way. Thus, the treatment step does not integrate the abstract idea(s) into a practical application.
(2) Because of the way the claims are currently drafted, there is not necessarily any relationship between the judicial exception and the treatment step. Specifically, the treatments for a subject predicted to be at a higher than average risk for AKI or for a subject determined to be in need for treatment for AKI or subject determined to be at a higher risk for mortality is selected from the group consisting of medication, fluids, contra-statins, blood transfusions, and renal replacement therapy. The claims do not clearly require that subject predicted to be at a risk for AKI or mortality or has been detected to have AKI are being administered treatment regimens specifically meant for the stage of AKI. Accordingly, under the broadest reasonable interpretation of the claims, the enumerated treatments are not clearly practical applications of the judicial exception(s) and so fail to integrate the judicial exception(s). 

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
45.	The additional elements of the claims, including the steps of providing a sample     (plasma sample) and measuring the concentration of  at least two biomarkers (TNFR1, TNFR2, and KIM-1), do not add significantly more to the judicial exception(s). The step of measuring the said biomarkers is recited at a high level of generality and is not limited, for example, to any specific testing technique. 
	Although measurement of TNFR1, TNFR2, and KIM-1 is performed using a bioassay no specific assay is set forth. Furthermore, the specification indicates that bioassay is meant to be any method capable of determining the concentration of a substance “Examples of bioassays include but are not limited to immunoassay, ELISA, RIA, ELISPOT, microarray, or biochip. In one embodiment, the bioassay comprises the MesoScale Discovery multiplex assay. Bioassays are performed by routine methods known to those of ordinary skill in the art. In certain embodiments, there could be point of care assays. In other embodiments, the tests can be configured on existing automated analyzers such as Abbott, Roche machines” (Specification pg. 12 lines 5-13). Given that bioassay-based measurements were predominant in the clinical assay art and were also in routine use for determination of TNFR1, TNFR2, and KIM-1, the requirement that TNFR1, TNFR2, and KIM-1 is measured by bioassay does not go beyond routine/ conventional activity and fails to impose meaningful limits on the claim scope. 
	In this case, it was well-understood, routine and conventional to determine the concentration of TNFR1, TNFR2, and KIM-1 in samples. Sabbisetti et al (WO 2015/160805) teaches that “biomarker levels can be assessed by ELISA, multiplex bead assay, or mass spectrometry, including SELDI mass spectrometry. In some embodiments, the level of KIM-I polypeptide in the blood sample can be determined by any method commonly known by person or ordinary skill in the art, for example where the protein expression is detected using an antibody, human antibody, humanized antibody, recombinant antibodies, monoclonal antibodies, chimeric antibodies, aptamer, peptide or analogues, or conjugates or fragments thereof. In some embodiments” (pg. 8 para 29 lines 28-34). Parikh et al (“Performance of Kidney Injury Molecule-1 and Liver Fatty Acid-Binding Protein and Combined Biomarkers of AKI after Cardiac Surgery”. Clin J Am Soc Nephrol. 8 (2013): 1079–1088)  teaches of an assay developed by Sekisui Diagnostics LLC developed assays for KIM-1. “Capture antibodies were bound to multi-assay 96-well plates (MesoScale Discovery [MSD], Gaithersburg,MD) and detection antibodies were biotinylated. Signal generation relied on the use of a streptavidin coupled Sulfo-Tag (MSD). Sekisui Diagnostics LLC also developed the rabbit anti KIM-1 antibodies (for capture and detection) and recombinant hKIM-1 (for standards and controls) (pg. 1080 column 4 lines 7-18).  Iglesias teaches of the measurement of concentrations of TNFR 1 and 2 using ELISA (pg. 63 column 4 lines 38- 40).
In view of the above evidence, the claimed steps of determining the concentration of TNFR1, TNFR2, and KIM-1 using a bioassay do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
Furthermore, every application of the judicial exception would require determination of the levels of TNFR1, TNFR2, and KIM-1 in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. In this case, everyone practicing the judicial exception would need to determine the concentrations of TNFR1, TNFR2, and KIM-1.  
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g).
While the claims further recite treating the subject predicted to be at a higher than average risk for AKI (as in claims 1 and 9) or has been determined to have AKI (as in claim 5), this step is not clearly integrated into a practical application of the judicial exception, as discussed above. For example, the broadest reasonable interpretation encompasses taking medications or providing standard of care to manage the disease.

Furthermore, there is nothing of record to suggest that the claims involve novel treatment steps. Treating is recited at a high level of generality. Any treatment from a group of, using any medication, fluids, contra-statins, blood transfusions, and renal replacement therapy, would be encompassed. 
Appending a generic, routine, and obvious post-solution treatment step does not provide a sufficient inventive concept to satisfy § 101. As was the case in Mayo and Ariosa, the method claims at issue here amount to "nothing significantly more than an instruction to doctors to apply the applicable laws when treating their patients" using "conventional steps, specified at a high level of generality." Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78. 
	Stage of AKI correlate to short term and long term out comes therefore management of AKI needs to be tailored to fit the stage of AKI ( Kellum et al “Diagnosis, evaluation, and management of acute kidney injury: a KDIGO summary (Part 1)” Critical Care 17 (2013): 1-1). ( pg. 4 lines 31-42 and pg. 5 Figure 2). 
	Routine management of AKI (Borthwick et al “Perioperative acute kidney injury: risk factors, recognition, management, and outcomes: British Medical Journal 341(2010): 1-13).  (pg. 8 line 33) in hospital would be “early appropriate fluid (pg. 9 lines 17-28) and medication management, the involvement of nephrology services to help with the recognition of important intrinsic renal causes for AKI, and the arrangement of prompt access to renal replacement therapy if needed” (pg. 10 lines 9-14). Pre-operative management of avoiding using angiotensin converting enzyme inhibitors and angiotensin receptor blocking drugs on the day of surgery, both to protect the kidney and to minimize the risk of hypotension when anesthesia is delivered in the presence of these drugs, minimize exposure to nephrotoxins (pg. 7 lines 8-14). 
	As a result, the additional elements of measuring the concentrations of TNFR1, TNFR2, and KIM-1, using a “bioassay”, comparing to a reference value or pre-operative values to post- operative values and predicting AKI or mortality or and treating AKI are insufficient to add significantly more. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

63.	Claims 1-4, 11, 14, 5, 6, 7, 8 and 12 are rejected over Parikh et al (“Performance of Kidney Injury Molecule-1 and Liver Fatty Acid-Binding Protein and Combined Biomarkers of AKI after Cardiac Surgery”. Clin J Am Soc Nephrol. 8 (2013): 1079–1088 (hereinafter Parikh) in view of Laffey et al (“The Systemic Inflammatory Response to Cardiac Surgery". Anesthesiology, 97 (2002):215-252: hereinafter Laffey), Iglesias et al (“Elevated serum levels of the type I and type II receptors for tumor necrosis factor-α as predictive factors for ARF in patients with septic shock”. American Journal of Kidney Diseases 41 (2003):62-75: hereinafter Iglesias) and Kellum et al (“Diagnosis, evaluation, and management of acute kidney injury: a KDIGO summary (Part 1)” Critical Care 17 (2013): 1-15: hereinafter Kellum).                  
Claims 1-4, 11, 14, 5, 6, 7, 8 and 12 recites a method for identifying a group of subjects who have a higher than average risk for AKI or determined to be in need of treatment for AKI, by using a bioassay for biomarkers (TNFR1, TNFR2, and KIM-1), measuring the concentration of at least two of the said biomarkers from the plasma. Comparing the subject's biomarker concentrations with those from a reference sample, wherein, when the subject's biomarker concentrations are higher than those from the reference sample, the subject is determined to be at higher risk than average for AKI, and administering a therapeutic treatment to the subject determined to be at higher risk than average for AKI, thereby delaying or preventing the development of AKI. Alternatively comparing the subject's biomarker concentrations with those from a reference sample, wherein, when the subject's biomarker concentrations are higher than those from the reference sample, the subject is determined to need treatment for AKI, and administering a therapeutic treatment for AKI to the subject in need thereof. These maybe subjects who have undergone cardiac surgery (claims 2 and 6).
Parikh teaches of a prospective, multicenter cohort study involving 1219 adults and 311 children (as in claim 14) to evaluate the performance of two biomarkers, kidney injury molecule-1 (KIM-1) (as in claims 1 and 5) and liver fatty acid-binding protein (L-FABP), alone or in combination with other injury biomarkers in subjects who had undergone cardiac surgery (as in claims 2 and 6). The method consisted of measuring levels of biomarker (as in claims 1and 5). Preoperatively (claims 3 and 7) (pg.1081 column 7 lines 32-33) in both adults and children using Sekisui Diagnostics LLC developed assays for KIM-1 (rabbit anti KIM-1 antibodies for capture and detection and recombinant hKIM-1 for standards and controls), (pg. 1080 column 4 lines 7-11) and L-FABP (as in claims 1,5,11 and 12). No significant concentration difference for KIM-1 in those that develop AKI and those who do not were observed (adults: median 1.9 versus 1.2 ng/ml, P=0.06; children: median 0.62 versus 0.54 ng/ml, P=0.42; Supplemental Tables 1 and 2) (as in claims 3 and 7). KIM-1 levels peaked 2 days after surgery in adults and 1 day after surgery in children (as in claims 1 and 5). KIM-1 levels remained signiﬁcantly elevated until day 5 in the adult AKI group and day 4 in the pediatric AKI group as when compared with the non-AKI group (pg.1081 column 7 lines 40-46) (Claims 1and 5).
 The incidence of AKI was greatest in the upper quintile of ﬁrst postoperative KIM-1 and L-FABP in both adults and children (Tables 2 and 3). In adults, the fourth and ﬁfth quintiles of urine KIM-1 had 3-fold and 4-fold adjusted odds for the development of AKI, respectively, compared with the lowest quintile (as in claim 1). Median lengths of ICU stay were 2 days for both adults and children and median lengths of hospital stay were 6 days in adults and 5 days in children. Twenty (1.6%) adult patients and six (2%) children died before discharge. After adjustment for clinical variables, higher KIM-1 levels soon after surgery were incrementally associated with increased risk of hospital death or dialysis in adults (as in claims 5 and 8) but not in children (Tables 2 and 3). L-FABP was not associated with in-hospital death or dialysis in either adults or children. After multivariable adjustment, higher KIM-1 and L-FABP were associated with a longer length of stay in the ICU and in the hospital for both adults and children.
Parikh differs from the instant claims in failing to teach detection of TNFR1 or 2 as an additional biomarker for AKI and for Cardiac related incidences. Parikh also fail to teach treating patients who are at a higher than average risk of developing AKI thereby delaying or preventing the development of AKI.
Laffey teaches of inflammatory response to cardiac surgery and that TNFR 1 and 2 are two of the key mediators, among many other players, of the inflammatory process (pg. 218 lines 5-6) and are elevated after cardiac surgery (pg. 221 Table 3). Nonspecific activators of the inflammatory response include surgical trauma, blood loss or transfusion, and hypothermia (pg. 216 lines 30-34) may specifically activate the inflammatory response via at least three distinct mechanisms. One mechanism involves ischemia–reperfusion injury to various organs (brain, heart, lungs, kidney and liver) as a result of aortic cross-clamping. Restoration of perfusion on release of the aortic cross clamp is associated with activation of key indices of the inflammatory response” (pg.230 column 36-39). “Perioperative renal dysfunction occurs in 7–13% of patients, with 1–1.5% requiring some form of dialytic therapy. Renal insufficiency following cardiac surgery increases ICU and hospital stay and greatly increases mortality (27% vs. 0.9%).18 The mortality rate for patients requiring postoperative dialysis ranges from 28–64%. The incidence of renal dysfunction is directly related to the duration of CPB” (pg.230 lines 33-40). 
Iglesias teaches a study on factors that play a role in the development of acute renal failure (ARF) also known as acute kidney injury (AKI) among patients presenting with sepsis and/or systematic inflammation response syndrome (SIRS). Of the 537 patients that were studied 20% developed ARF (pg.64 column 5 lines 45-49). Of 112 patients developing ARF, 51 patients (45%) required hemodialysis therapy (pg.64 column 6 lines 8-9) and elevations in serum STNFR1 and TNFR2 levels were strongly associated with the development of ARF (pg.64 column 6 lines18-23). Further Iglesias teaches TNFR 1 and 2 concentration measurements using and ELISA (bioassay) developed by Bayer Corporation) with a minimum detection concentration of 0.4 mg/ml for both biomarkers (pg. 63 column 4 lines 40-46).
Regarding treatment of patients who are at a higher than average risk of developing AKI, Kellum teaches of stage-based management of individuals assessed to be at a high risk for developing AKI such as discontinuing all nephrotoxic agents when possible, considering alternatives to radiocontrast procedures, ensuring volume status and perfusion pressure, hemodynamic, serum creatinine and urine output monitoring and avoiding hyperglycemia.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have stratified subjects into subpopulations of those who are at a higher risk than average to develop AKI and to those who have AKI and need treatment for AKI based on a determination of concentration of biomarkers as taught by Parikh. This would have been obvious because stratification of subjects based on risk levels would have helped determine the type of therapies to have been administered. Parikh teaches the use of KIM-1 as a biomarker along with additional AKI biomarkers for identifying those subjects who develop AKI post cardiac surgery, and Laffey teaches the role of TNFR 1 and 2 in the inflammatory pathways post cardiac surgery in the heart and Iglesias teaches of their role in the development of AKI in those patients presenting sepsis and or SIRS. Laffey also teaches that inflammation is the body’s response to tissue injury i.e. cardiac surgery which provokes inflammatory response (pg. 215 column 2 lines 30-32) and can result in multiple organ dysfunction and is a predictor of mortality in post cardiac surgery patients. 
One would have been motivated to use the method taught by Parikh to detect biomarkers such as KIM-1 with one of the biomarkers of Laffey and Iglesias (TNFR 1 or 2) in order to identify the subpopulation of individuals who are at a greater risk than average to develop AKI or has AKI and to have devised a suitable treatment regimen of Kellum.
One of ordinary skill would have also have had a reasonable expectation of success expectation of success in modifying the method taught by Parikh to detect multiple AKI related biomarkers as taught by Parikh and Iglesias using a bioassay as taught by Parikh and Iglesias in order to identify the population of post cardiac surgery patients who are at risk of developing AKI or complications related to AKI such that early intervention can be administered to prevent prolonged hospital stay (see Laffey). 

74.	Claims 15 and 16 are rejected over Parikh et al (“Performance of Kidney Injury Molecule-1 and Liver Fatty Acid-Binding Protein and Combined Biomarkers of AKI after Cardiac Surgery”. Clin J Am Soc Nephrol. 8 (2013): 1079–1088: hereinafter Parikh) in view of Laffey et al (“The Systemic Inflammatory Response to Cardiac Surgery". Anesthesiology, 97 (2002):215-252: hereinafter Laffey), Iglesias et al (“Elevated serum levels of the type I and type II receptors for tumor necrosis factor-α as predictive factors for ARF in patients with septic shock”. American Journal of Kidney Diseases 41 (2003):62-75: hereinafter Iglesias) and Kellum et al “Diagnosis, evaluation, and management of acute kidney injury: a KDIGO summary (Part 1)” Critical Care 17 (2013): 1-15: hereinafter Kellum), and further in view of Sabbisetti et al (WO 2015/160805: hereinafter Sabbisetti) and Bouma et al (“Assay of soluble tumor necrosis factor receptors. Methods Mol Med 36 (2000)91–100: hereinafter Bouma). 
The teachings of Parikh, Laffey, Iglesias and Kellum as they apply to claims 1 and 5 from which claims 15 and 16 depends, are given previously in this office action and are fully incorporated here.
However, Parikh, Laffey, Iglesias and Kellum do not teach of a method of measuring of biomarkers (TNFR1, TNFR2, and KIM-1) from plasma.
Sabbisetti also teaches that “KIM-1 protein levels can be measured in random blood samples, and does not require determination of the renal excretion rate of the subject, or normalization by urinary creatinine concentration (pg. 8 para 23 lines 8-12) and the KIM-1 can be measured from blood sample from the subject, e.g., where the blood sample can be any of; whole blood, plasma, serum or a fractionated blood sample” (pg. 8 para 24 lines 14-15).
	Further Bouma teaches an enzyme-linked immunosorbent assay (ELISA) for the quantification of human TNFR 1 and 2 in plasma using monoclonal antibodies MR1-1 and MR2-2 as catching antibodies, respectively, and biotinylated polyclonal rabbit IgG directed against TNFR 1 and 2, respectively, as detection antibody (pg.91 lines 19-27).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Parikh to evaluate levels of KIM-1 as a biomarker for earlier diagnosis and prognosis of AKI in the postoperative period. Parikh teaches that determination of KIM-1 levels were measured from urine (pg.1080 column 3 lines 26-37 and pg. 1081 column 5 lines 31-32). While Parikh, Laffey, Iglesius and Kellum do not teach that KIM-1, TNFR 1 & 2 are detected in plasma, Sabbisetti makes clear that at least KIM-1 can be detected in plasma samples and is obviously a marker for AKI, disease progression and severity of injury to the kidney (pg. 2 para 1 lines 4-9). Iglesias teaches that the levels of TNFR 1 and 2 are predictive factors for ARF(AKI) and mortality. (pg. 62 Abstract lines 19-21). Bouma teaches a bioassay for measurement of TNFR 1 and 2 levels in plasma.
	Thus, a skilled artisan would have a reasonable expectation of success in identifying risk of AKI in subjects who may have undergone cardiac surgery by detecting biomarkers from plasma known to be associated with AKI and inflammation such as KIM-1, TNFR 1 and 2 as discussed by Parikh and Laffey. Because Parikh teaches that pathophysiological processes that follow kidney injury and renal tubular death releases proteins and measurement of concentration of these associated proteins from body fluids could assist with early diagnosis of injury and assessment of the burden of injury (pg. 1079 column 1 lines 11-18).

81.	Claim 18 is rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabbisetti et al (WO 2015/160805: hereinafter Sabbisetti).
Sabbisetti teaches kits for measuring KIM-1 from blood sample (plasma) for diagnosing and assessing subjects with AKI and other kidney diseases (pg. 7 para 18 line 1 and pg. 84 para 324, lines 20-21). Sabbisetti also teaches that plasma KIM-1 levels were significantly higher in patients with AKI than healthy volunteers (P<0.001) and patients who had cardiac surgery (pg. 77 para 309 lines 11-12). The kit is for a bioassay using an agent for example with a fluorescent or other detectable label, that binds specifically to KIM- 1 polypeptide or to the ectodomain of KIM-1.
The capture agent as taught by Sabbisetti can be an antibody or antibody fragment or antigen binding fragment of an antibody that binds to KIM- 1 polypeptide or to the ectodomain of KIM-1. The capture agent can be immobilized on a solid support which can be in the format of a dipstick, a test strip, paper-based assay, a latex bead, a microsphere, or a multi-well plate (pg.11 para 45 lines 10-12). Alternatively, a secondary antibody labeled with a detector that binds to antibody or antibody fragment or antigen binding fragment of an antibody that binds to human KIM- I polypeptide is present and maybe provided immobilized to a solid support.  All capture agents maybe labeled with a detector to produce a detectable signal indicating the level of KIM-1 in the sample. The kit can also be supplied with a container for the sample (pg.14 para 78,79 and 80 lines 11-38 and pg.15 para 80 lines 1-2). 
 However, Sabbisetti does not teach the instructional materials for use of the kit. MPEP 2111.05 Part B states “Where a product merely serves as a support for printed matter, no functional relationship exists. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.” The instructional materials in claim 18 is not a positive limitation of the claim is not binding for the use of the kit.
Therefore, it would have been obvious to one of ordinary skill in the art to have used the sample of Sabbisetti to detect levels of a biomarker (KIM-1) via the bioassay of Sabbisetti (kit). This would have been obvious because Sabbisetti teaches that the kit for the measurement of blood levels of a biomarker can be used to reliably and accurately detect a subject with AKI and is highly advantageous as it enables simple, quick and non-complex assays that is sensitive and specific to be used for the rapid and accurate diagnosis of a subject with AKI (pg.7 para 21 lines 31-34 and pg. 9 para lines 1-2).

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBHA SUSAN JACOB whose telephone number is (571)272-8268. The examiner can normally be reached Mon-Fri 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUBHA SUSAN JACOB/Examiner, Art Unit 1678                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Units 1677 & 1678
December 5, 2022